DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 01/22/2020.  

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tillman et al. (U.S. Pub. 20110223877).

Regarding claim 1 Tillman disclose a mobile structure of a radio-communication system having at least one base station which is adapted to establish cellular communication links with mobile communication terminals through a specific radio interface (LTE-Uu), in a specific frequency spectrum, 
the mobile structure comprising a mounted radio scanner having means for measuring a radiofrequency signal transmitted in the specific frequency spectrum, by at least one third-party structure located an immediate environment of the mobile structure para. 37, “the UE will detect this while performing one or more corresponding ones of the simultaneous sensing operations. In response to this detection, the UE performs some additional sensing operations for the channels that were involved in the unsuccessful simultaneous operations”, and 
being configured to determine, based on physical properties of the measured radiofrequency signal, information associated with the use of the specific frequency spectrum for radio transmissions transmitted by the third-party structure para. 40, “To begin sensing, the circuitry (e.g., in a UE) receives a set of channels that are to be measured (301). The goal of this measurement is to determine which, if any, of the channels has a received power level that is below an initial estimated power level, P.sub.est, because this is an indicator that neither the incumbent equipment nor any other unlicensed equipment is active on those channels”.  
Regarding claim 2 Tillman disclose wherein the information associated with the use of the frequency spectrum by the third-party structure comprises:
the third-party structure entering or exiting into or out of the immediate environment of the mobile structure; moving the third-party structure away from or towards the mobile structure para. 42, “Using an external source to provide the initial estimate of channel power level P.sub.est instead of an initial estimate generated by the UE itself is advantageous for "quickly" traveling UEs, for UEs located in environments that are changing and/or for UEs for which the task of sensing a particular part of the spectrum is performed quite seldom”. The external source “such as a server available to the UE via, for example, some (non-white space) radio network” could be server in a mobile base station or any mobile node that being in transit can approach or distance the UE or can enter or exit the coverage area of communication; and, 
frequency band(s) of the frequency spectrum which are used by the third-party structure para. 41, Fig. 3, “The UE also obtains initial estimates of the channel power level of the various channels to be measured (step 303). Alternatively, the estimates can be supplied by an external source, such as a server available to the UE via, for example, some (non-white space) radio network”.  
Regarding claim 3 Tillman disclose wherein the information associated with the use of the specific frequency spectrum is specific for radio transmissions transmitted by a base station of the third-party structure para. 41, “Alternatively, the estimates can be supplied by an external source, such as a server available to the UE via, for example, some (non-white space) radio network”.  
Regarding claim 4 Tillman disclose wherein the mounted radio scanner measurement means are configured to measure a radio signal transmitted by a radio relay transmitting predominantly on the DL spectrum para. 61, “The base station (main node) (not shown in FIG. 5) communicates with the UE 501 via a multipath channel. In downlink transmissions, an information signal, I.sub.DL (t), (e.g., in the form of a binary data stream) is supplied to the base station”.  
Regarding claim 5 Tillman disclose wherein the mounted radio scanner measurement means are configured to measure a radiofrequency signal on radio resources not used by cellular communication links with mobile communication terminals para. 8, “An alternative way of achieving a distributed set of sensors throughout the white space is to have sensing performed by each of the mobile terminals that are located within the white space”.  
Regarding claim 6 Tillman disclose further comprising means for identifying a said third-party structure located in the immediate environment of the mobile structure para. 8, “Each of these mobile terminals performs a sensing operation, and reports its findings to a main node (e.g., the mobile terminal's serving base station), the findings being either in the form of raw data or as some sort of processed data”. These mobile terminals reporting their raw data or processed data could include several forms of identification to the main node,
said identification means being configured to identify, based on information contained in the measured radiofrequency signal, the third-party structure transmitting a radiofrequency signal measured by said radio scanner measuring means para. 49, “The embodiments illustrated by FIG. 4 are especially useful for enabling circuitry to sense and consequently identify those sub-bands (if any) .  
Regarding claim 7 Tillman disclose wherein the information contained in the radiofrequency signal measured by the radio scanner measurement means and used by the identification means comprises a Cell-ID identifier associated with a base station of another mobile structure, and/or a PLMNid identifier associated with a mobile communication terminal of another mobile structure para. 49, “These identified sub-bands can be considered to be unused by any incumbent or other equipment, and can therefore also be considered to be "candidate bands", that is, frequency bands that are candidates for being used by the non-incumbent user equipment because they would not likely cause interference to any incumbent or other equipment. (It will be appreciated that it may not be possible to draw this conclusion from measurements obtained by only a single UE, and that measurements from a plurality of UEs or other sensors may be needed to reach a level of confidence that a particular sub-band is really not in use by other equipment)”. .  
Regarding claim 8 Tillman disclose further comprising recognition means configured to recognize, based on the information contained in the radiofrequency signal measured by the mounted radio scanner measurement means, technological characteristics of the radio transmissions sent by the third-party structure such as the modulation format used, the radio interface used, and/or the protocol used for said radio transmissions para. 9, “For example, a UE .  
Regarding claim 9 Tillman disclose wherein the mounted radio scanner is configured to transmit to a control entity of the mobile structure information associated with use of the frequency spectrum, for radio transmissions, by the third-party structure para. 8, “Each of these mobile terminals performs a sensing operation, and reports its findings to a main node (e.g., the mobile terminal's serving base station), the findings being either in the form of raw data or as some sort of processed data”.  
Regarding claim 10 Tillman disclose wherein the control entity of the mobile structure is configured to identify free radio resources, such as a new frequency spectrum with a width smaller than the specific frequency spectrum, which are not used by the third-party structure para. 49, “The embodiments illustrated by FIG. 4 are especially useful for enabling circuitry to sense and consequently identify those sub-bands (if any) within a specified band (defined by a lower frequency (f.sub.L) and .  
Regarding claim 11 Tillman disclose wherein the control entity  of the mobile structure is configured to allocate a portion of the free radio resources to establishment of a backhaul data transport link connecting the mobile structure to the third-party structure para. 49, “These identified sub-bands can be considered to be unused by any incumbent or other equipment, and can therefore also be considered to be "candidate bands", that is, frequency bands that are candidates for being used by the non-incumbent user equipment because they would not likely cause interference to any incumbent or other equipment”.  
Regarding claim 12 Tillman disclose the control entity of the mobile structure is configured to identify radio resources used by the third-party structure and to reset the cellular communication links with the mobile communication terminals so as not to use the radio resources used by the third-party structure para. 65, “In this example, a UE is instructed to find five contiguous channels that would be allowable to use (i.e., such use would not interfere with an incumbent or other pre-existing user of the channels)”.  
Regarding claim 13 Tillman disclose wherein the control entity of the mobile structure is configured to identify radio resources used by the third-party structure, to identify a network used by the third-party structure and to configure the mobile communication terminals so as to stop any transmission of a radiofrequency signal para. 65-68, “a UE is instructed to find five contiguous channels that would be allowable to use (i.e., such use would not interfere with an incumbent or other pre-existing user of the channels). A UE is provided with the capability of quickly ascertaining whether a certain set of channels is available for wireless transmission” The base station allows the UE to use the available resources and also can instruct the UE to stop the use of these resources as well.  
Regarding claim 14 Tillman disclose said method comprising the following steps: 
measuring a radiofrequency signal emitted in the frequency spectrum by said at least one third-party structure located in the immediate environment of the mobile structure para. 32, Fig. 2 “mobile terminals (so-called "User Equipments", or "UEs") in a mobile communication system are called upon to perform white space sensing due to their unlicensed operation in a white space”; and, 
determining, based on physical properties of the measured radiofrequency signal, information associated with use of the specific frequency spectrum for radio transmissions transmitted by the third-party structure para. 47, “The above embodiment assumed that particular channels could be identified in advance and combined in some way for simultaneous measurement. In alternative embodiments, initial estimates of channel power levels need not be known in advance. In these embodiments, the circuitry attempts to find a specific bandwidth having a total integrated power below a certain limit”.  
 claim 15 Tillman disclose further comprising the following prior step, implemented by a mobile structure control entity: allocating radio resources dedicated to the mounted radio scanner, said radio resources dedicated to the mounted radio scanner not being used for radio-communications between the base station of the mobile structure and the mobile communication terminals of the mobile structure para. 65, “a UE is instructed to find five contiguous channels that would be allowable to use (i.e., such use would not interfere with an incumbent or other pre-existing user of the channels)”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raul Rivas whose telephone number is (571)270-5590.  The examiner can normally be reached on Monday - Friday from 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471